DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 4/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT No. 10,818,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
2.    Claims 1-20 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: A closely related art, Mano et al. (US PG-Pub 2014/0159851) discloses an inductor built-in substrate, comprising: a core substrate having a plurality of openings and a plurality of first through holes; a magnetic resin filled in the openings and having a plurality of second through holes; a plurality of first through-hole conductors formed in the plurality of first through holes respectively such that each of the first through-hole conductors comprises a metal film; and a plurality of second through-hole conductors found in the plurality of second through holes respectively. However, independent claim 1 also requires that the metal film in each of the first through-hole conductors has a thickness that is greater than a thickness of the metal film in each of the second through-hole conductors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/AHMED N SEFER/Primary Examiner, Art Unit 2893